EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gerald W. Roberts on 05 November 2021.

The application has been amended as follows: 
In the claims (as filed 27 September 2021): 
Claim 1 now reads as follows: 
1. A half pin for use in an external fixator, comprising:
a head end; 
a leading tip at a distal end; and
both an unthreaded shaft and a threaded shaft in between said head end and said leading tip,
wherein said unthreaded shaft is at least as long as said threaded shaft,
wherein at least a portion of said threaded shaft and at least a substantial portion of said unthreaded shaft are coated with a 40-70 micron plasma-spray-deposited coating of hydroxyapatite,
wherein said threaded shaft has threads of two different pitches, and 
wherein a reduced minor diameter and a chamfer bridge said two different pitches, and said two different pitches, said reduced minor diameter, and said chamfer are disposed distally to the unthreaded shaft. 

In claim 5 / ll. 1: “according to claim 4” now reads “according to claim 1” 

Claims 3, 4, and 9-12 are canceled. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a half pin comprising an unthreaded shaft and a threaded shaft, with at least a portion of each coated with a 40-70 micron plasma-spray-deposited coating of hydroxyapatite, the threaded shaft having threads of two different pitches that are bridged by a reduced minor diameter and a chamfer, the two different pitches, the reduced minor diameter, and the chamfer all being disposed distally to the unthreaded shaft, as further structurally combined as claimed in newly examiner’s-amended claims 1, 2, and 5-8. The claims distinguish over the uncovered relevant art cited in the attached PTO-892. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. US 2016/0120661 to Schell et al. teaches an unthreaded shaft and threaded portions of different pitches that are separated from each other by a reduced minor diameter and a chamfer (FIG. 32A-32D). 
U.S. Patent No. 5,665,087 to Huebner teaches a pin with different thread pitches along a length of the threaded portion. 

U.S. Patent No. US 8,147,531 to Corrao et al. teaches a pin with a distal end having different thread pitches. 
U.S. Patent No. US 8,496,694 to Hashmi et al. teaches a pin with different thread pitches separated by a reduced minor diameter and a chamfer (FIG. 1). 
U.S. Patent No. US 9,011,506 to Wen et al. teaches an implant that is half threaded with adjacent threadforms of different pitches that join each other with a chamfer (FIG. 11h). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TRACY L KAMIKAWA/Examiner, Art Unit 3775        

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775